DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 101 should be changed to read “The wound dressing of claim [[101]] 98, wherein.…” for proper dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 89-93, 95-102 and 104-107 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Seegert; Charles Alan (US 20090299303 A1).
Regarding claim 89, Seegert discloses a wound dressing configured for positioning over a wound (¶ [0002], linear wound closing bolsters and systems; ¶ [0024] FIGS. 1 and 2 … linear wound closing system 100; ¶ [0045], FIGS. 3A, 3B, and 3C … linear-wound closure system 200), comprising: 
a support member configured to be positioned above the skin surrounding a wound (¶ [0028], To form the pivotable frame 130 of FIG. 1, a first closing member 132, second closing member 146, and a connection member 160 are coupled as will be described); 
the support member configured to collapse significantly more within a horizontal plane than within a vertical plane to apply a horizontal force to the skin surrounding the wound when the wound dressing is placed under negative pressure (¶ [0026] Closing force 120 remains primarily within epidermis 110 and dermis 112; ¶ [0027], The closing bolster 126 may be formed in many ways and has the effect of developing a closing force 120 when placed under reduced pressure; ¶ [0042], it is desirable to orient the members of the pivotal frame 130 so that the downward force will be translated into a contribution to the closing force 120);  
the support member comprising a plurality of panels (¶ [0046], The first closing member 232 has first lateral edge 238 and a first longitudinal edge 234. The second closing member 246 has a first lateral edge 252 and a second lateral edge 254); 
the panels configured to collapse toward one another upon application of negative pressure (¶ [0046], This is because in this embodiment there will not generally be a downward compression force placed on the pivotable frame 230);  
a cover layer positionable over the support member (¶ [0036] Sealing subsystem 178 may include an over-drape 180, or drape, which has a first side 181 and a second side 182. The over-drape 180 covers the dressing 118 and extends past a peripheral edge 176 of bolster 126 to form a drape extension 183); 
the cover layer comprising a port, the port configured to connect to a conduit (¶ [0041] The reduced pressure developed by reduced-pressure source 189 is delivered through the delivery tube or conduit 192 to an interface 193, which might be an elbow port 194); and 
an absorbent layer configured to absorb wound exudate (¶ [0034], the manifold member 175 is made from … a reticulated, open-cell polyurethane).
To clarify, this rejection cites the embodiment of Figs. 1 and 2. 

Regarding claim 98, Seegert discloses a wound dressing configured for positioning over a wound (¶ [0002], linear wound closing bolsters and systems; ¶ [0024] FIGS. 1 and 2 … linear wound closing system 100; ¶ [0045], FIGS. 3A, 3B, and 3C … linear-wound closure system 200), comprising: 
a support member configured to be positioned above the skin surrounding a wound (¶ [0028], To form the pivotable frame 130 of FIG. 1, a first closing member 132, second closing member 146, and a connection member 160 are coupled as will be described);
the support member configured to collapse significantly more within a horizontal plane than within a vertical plane to apply a horizontal force to the skin surrounding the wound when the wound dressing is placed under negative pressure (¶ [0026] Closing force 120; ¶ [0027], The closing bolster 126 … developing a closing force 120 when placed under reduced pressure; ¶ [0042], it is desirable to orient the members of the pivotal frame 130 so that the downward force will be translated into a contribution to the closing force 120);  
the support member comprising a length parallel to the skin surrounding the wound and a height perpendicular to the skin surrounding the wound, the length greater than the height (¶ [0028], connection member 160); 
the support member configured such that the support member remains parallel to the surface of the skin during collapse (Figs. 1, 2, connection member 160 remains parallel to the skin surface when manifold member 175 collapses); 
a cover layer positionable over the support member (¶ [0036] Sealing subsystem 178 may include an over-drape 180 …covers the dressing 118);
the cover layer comprising a port, the port configured to connect to a conduit (¶ [0041] delivery tube or conduit 192 … elbow port 194); and 
an absorbent layer configured to absorb wound exudate (¶ [0034], the manifold member 175 is made from … a reticulated, open-cell polyurethane). 
This rejection cites the embodiment of Figs. 1 and 2. Regarding the limitation of a support member comprising a length parallel to the skin, the length greater than the height and which remains parallel to the surface of the skin during collapse, Seegert describes a support member including three portions (¶ [0028], To form the pivotable frame 130 of FIG. 1, a first closing member 132, second closing member 146, and a connection member 160 are coupled as will be described).  A portion of the support remains parallel to the patient’s skin when the dressing collapses under negative pressure member (connection member 160).

Regarding claims 90-93, 95-97 and 99-102 and 104-106, Seegert discloses a wound dressing wherein the conduit is connected to a source of negative pressure (¶ [0041] The reduced pressure developed by reduced-pressure source 189 is delivered through the delivery tube or conduit 192 to an interface 193, which might be an elbow port 194);
the absorbent layer is configured to be positioned between the wound and the cover layer (¶ [0033] A manifold member 175 is disposed within the interior space 174 of the pivotable frame 130);
the absorbent layer comprises foam (¶ [0034], reticulated, open-cell polyurethane);
the absorbent layer is configured to be positioned beneath the support member (¶ [0033] A manifold member 175 is disposed within the interior space 174 of the pivotable frame 130);
the majority of the surface area of the cover layer is positioned outside of the support member (¶ [0036], The over-drape 180 covers the dressing 118 and extends past a peripheral edge 176 of bolster 126 to form a drape extension 183. Drape extension 183 has a first side 184 and a second side 185);
the cover layer is configured to be adhered to the skin surrounding the wound (¶ [0036], A sealing apparatus 186 may be used to seal the drape extension 183 to the patient. Sealing apparatus 186 may take numerous forms, such as an adhesive sealing tape 187, or drape tape or strip; double-side drape tape; adhesive; paste; hydrocolloid; hydrogel; or other sealing device);
at least two of the panels are connected by a hinge (¶ [0030] The first longitudinal edge 134 of the first closing member 132 is pivotably coupled by a first pivot connector 170 … The first longitudinal edge 148 of the second closing member 146 is pivotably coupled by a second pivot connector 172). 
wherein the support member comprises a plurality of arms (¶ [0028], To form the pivotable frame 130 of FIG. 1, a first closing member 132, second closing member 146, and a connection member 160 are coupled); 
wherein the arms are configured to extend or contract (¶ [0027], The closing bolster 126 may be formed in many ways and has the effect of developing a closing force 120 when placed under reduced pressure; ¶ [0034], the manifold member 175 is made from … a reticulated, open-cell polyurethane or polyether foam). 

Double Patenting
The following patented applications are relevant to the claimed invention:
14/402674 Hammond; Victoria Jody et al. US 9844472 B2
15/837948 Hammond; Victoria Jody et al. US 10702420 B2

Each patent claims a wound dressing comprising a support member and cover layer. However, none of these patents claims a support member comprising a panel or a length greater than a height. These patents also do not claim an absorbent layer. Therefore, these references are not cited in a double patenting rejection. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 89, 90, 95 and 97 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 28-30 of Canner ‘992; Philip David et al. (US 10660992 B2) in view of Olson; Jonathan Scott (US 20100069863 A1). 
Regarding pending claim 89, Canner ‘992 claims substantially all limitations in patented claims 1, 28 and 29, namely a wound dressing configured for positioning over a wound (claim 1, an apparatus for treating a wound with negative pressure wound therapy), comprising: 
a support member configured to be positioned above the skin surrounding a wound (claim 1, a stabilizing structure for insertion into or over a wound);
the support member configured to collapse significantly more within a horizontal plane than within a vertical plane to apply a horizontal force to the skin surrounding the wound when the wound dressing is placed under negative pressure (claim 1, wherein the stabilizing structure is configured to collapse more in the horizontal plane than in the vertical direction by collapsing the plurality of cells); 
the support member comprising a plurality of panels (claim 1, a plurality of elongate strips extending the length of the stabilizing structure from the third side to the fourth side, wherein the plurality of elongate strips comprise outermost elongate strips defining the first and second sides of the stabilizing structure);
the panels configured to collapse toward one another upon application of negative pressure (claim 1, the stabilizing structure configured to collapse under negative pressure … wherein the plurality of intervening members are configured to pivot relative to the strips to allow the plurality of elongate strips to collapse relative to one another); 
a cover layer positionable over the support member (claim 28 … one or more wound covers configured to be placed over the stabilizing structure);
the cover layer comprising a port, the port configured to connect to a conduit (claim 29 … a negative pressure port configured to deliver negative pressure to the stabilizing structure). 
Regarding the limitation of the cover layer comprising a port, the port configured to connect to a conduit, Canner ‘992 claims a negative pressure port (claim 29). Connecting the port to the cover layer would have been an obvious choice since it forms an outermost surface of the dressing, an offers an external surface to interface with a negative pressure source. 
Canner ‘992 does not explicitly claim an absorbent layer. Olson discloses a dressing (¶ [0005], [0008], [0014], reduced-pressure treatment system 100, which includes a dressing 102), comprising an absorbent layer configured to absorb wound exudate (¶ [0041], FIG. 2, a first absorbent layer 226; ¶ [0042] A second absorbent layer 232, or reservoir layer … Additional absorbent layers analogous to the first absorbent layer 226 or second absorbent layer 232 may also be included in other embodiments). A skilled artisan would have been able to modify Canner ‘992 with Olson’s absorbent layer by adding the absorbent layer 226 / 232 underneath the support member. Olson absorbs fluid exuded from a wound (¶ [0043] The absorbent layers 226, 232 receive and absorb liquids from the manifold 220 … Thus, a fuller utilization of either or both of the absorbent layers 226 and 232 may be achieved using the manifold 220 even when reduced pressure is not being applied to the dressing 200). Therefore, it would have been obvious to modify Canner ‘992 with Olson’s absorbent layer in order to absorb exudates during healing. 

Regarding pending claims 90, 95 and 97, Canner ‘992 claims all limitations in patented claims 30, 28 and 1, respectively.

Claims 89, 90 and 95 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 10-12 of Dagger ‘782; Anthony C. et al. (US 10117782 B2) in view of Olson; Jonathan Scott (US 20100069863 A1). 
Regarding pending claim 89, Dagger ‘782 claims substantially all limitations in patented claims 1, 10 and 11, namely a wound dressing configured for positioning over a wound (claim 1, a wound filler for use in treating a wound with negative pressure), comprising: 
a support member configured to be positioned above the skin surrounding a wound (claim 1, a plurality of sheets or slabs);
the support member configured to collapse significantly more within a horizontal plane than within a vertical plane to apply a horizontal force to the skin surrounding the wound when the wound dressing is placed under negative pressure (claim 1, the wound filler is configured to contract horizontally with the sheets or slabs reducing vertical movement of the wound filler); 
the support member comprising a plurality of panels (claim 1, a plurality of sheets or slabs);
the panels configured to collapse toward one another upon application of negative pressure (claim 1, wherein upon application of negative pressure to the wound filler, the wound filler is configured to contract horizontally); 
a cover layer positionable over the support member (claim 10, a wound cover configured to be placed over the wound filler);
the cover layer comprising a port, the port configured to connect to a conduit (claim 11, a connection for connecting the wound cover to a source of negative pressure). 
Dagger ‘782 does not explicitly claim an absorbent layer. Olson discloses a dressing (¶ [0005], [0008], [0014], dressing 102), comprising an absorbent layer configured to absorb wound exudate (¶ [0041], FIG. 2, a first absorbent layer 226; ¶ [0042] A second absorbent layer 232). Regarding the rationale and motivation to modify Dagger ‘782 with Olson’s absorbent layer, see the discussion of claim 89 above.  

Regarding pending claims 90 and 95, Dagger ‘782 claims all limitations in patented claims 12 and 10, respectively.

Claims 89, 90, 95 and 97 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12, 21 and 26 of Greener ‘535; Bryan (US 8821535 B2) in view of Olson; Jonathan Scott (US 20100069863 A1). 
Regarding pending claim 89, Greener ‘535 claims substantially all limitations in patented claims 1, 12, 21 and 26, namely a wound dressing configured for positioning over a wound (claim 1, a tissue covering element for use in a vacuum assisted closure system), comprising: 
a support member configured to be positioned above the skin surrounding a wound (claim 1, a bridging portion which bridges the wound);
the support member configured to collapse significantly more within a horizontal plane than within a vertical plane to apply a horizontal force to the skin surrounding the wound when the wound dressing is placed under negative pressure (claim 1, such that a contractability of at least a portion of the tissue contacting portion toward a middle portion of the wound is greater in the direction parallel to the skin surface than the contractability of the wound cover in the direction that is substantially non-parallel relative to the skin surface when vacuum is applied above the wound); 
the support member comprising a plurality of panels (claim 12, wherein the bridging portion comprises a plurality of walls joined by hinges);
the panels configured to collapse toward one another upon application of negative pressure (claim 1, wherein the bridging portion is configured for anisotropic collapse parallel to the skin surface);
a cover layer positionable over the support member (claim 21, a cover layer configured to form a cavity over the wound when a peripheral portion of the cover layer is positioned around the wound);
the cover layer comprising a port, the port configured to connect to a conduit (claim 26, further comprising a source of reduced pressure). 
Regarding the limitation of the cover layer comprising a port, the port configured to connect to a conduit, Greener ‘535 claims both a cover layer (claim 21) and a negative pressure source (claim 26). Connecting the port to the cover layer would have been an obvious choice since it forms an outermost surface of the dressing, an offers an external surface to interface with a negative pressure source. 
Greener ‘535 does not explicitly claim an absorbent layer. Olson discloses a dressing (¶ [0005], [0008], [0014], dressing 102), comprising an absorbent layer configured to absorb wound exudate (¶ [0041], FIG. 2, a first absorbent layer 226; ¶ [0042] A second absorbent layer 232). Regarding the rationale and motivation to modify Greener ‘535 with Olson’s absorbent layer, see the discussion of claim 89 above. 

Regarding pending claims 90, 95 and 97, Greener ‘535 claims all limitations in patented claims 26, 21 and 12, respectively.

Claims 89, 90 and 97 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of Greener ‘986; Bryan (US 9801986 B2) in view of Olson; Jonathan Scott (US 20100069863 A1). 
Regarding pending claim 89, Greener ‘986 claims substantially all limitations in patented claim 1, namely a wound dressing configured for positioning over a wound (claim 1, a tissue stabilizing element for use in a vacuum assisted closure system), comprising: 
a support member configured to be positioned above the skin surrounding a wound (claim 1, a bridging portion);
the support member configured to collapse significantly more within a horizontal plane than within a vertical plane to apply a horizontal force to the skin surrounding the wound when the wound dressing is placed under negative pressure (claim 1, wherein the bridging portion is configured to contract to a greater extent along a first direction relative to a second direction upon application of negative pressure, the first direction parallel to the wound and the second direction perpendicular to the wound); 
the support member comprising a plurality of panels (claim 1, a bridging portion comprising a plurality of flat, internal surfaces … wherein the flat, internal surfaces comprise faces);
the panels configured to collapse toward one another upon application of negative pressure (claim 1, the faces configured to collapse toward one another upon application of negative pressure). 
Greener ‘986 does not explicitly claim a cover layer comprising a port or an absorbent layer. Olson discloses a dressing (¶ [0005], [0008], [0014], dressing 102), comprising a cover layer positionable over a support member (¶ [0031], a sealing member 204); and
the cover layer comprising a port, the port configured to connect to a conduit (¶ [0031], a reduced-pressure connector 206); and 
an absorbent layer configured to absorb wound exudate (¶ [0041], FIG. 2, a first absorbent layer 226; ¶ [0042] A second absorbent layer 232). 
Olson provides structures common in negative pressure therapy devices, which form an isolated cavity over a wound, which deliver negative pressure and absorb exudates. Regarding the rationale and motivation to modify Greener ‘986 with Olson’s absorbent layer, see the discussion of claim 89 above.  

Regarding pending claim 90, Greener ‘986 does not explicitly claim a conduit connected to a source of negative pressure. Olson discloses a conduit connected to a source of negative pressure (¶ [0019] The reduced-pressure delivery conduit 112 receives reduced pressure from a reduced-pressure source 114). Olson provides an essential connector that supplies negative pressure to a dressing. A skilled artisan would have been motivated to modify Greener ‘986 with Olson’s conduit and negative pressure source in order to supply negative pressure to the dressing, as called for by Greener ‘986.

Regarding pending claim 97, Greener ‘986 claims all limitations in patented claim 6.

Claims 89 and 90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 5 and 10 of Greener ‘905; Bryan (US 11357905 B2) in view of Olson; Jonathan Scott (US 20100069863 A1). 
Regarding pending claim 89, Greener ‘905 claims substantially all limitations in patented claims 1, 2, 5 and 10, namely a wound dressing configured for positioning over a wound (claim 1, locating a tissue stabilizing element at a wound site), comprising: 
a support member configured to be positioned above the skin surrounding a wound (claim 2, wherein the tissue stabilizing element is placed above the skin surface);
the support member configured to collapse significantly more within a horizontal plane than within a vertical plane to apply a horizontal force to the skin surrounding the wound when the wound dressing is placed under negative pressure (claim 1, wherein the tissue stabilizing element contracts more in a direction parallel to a skin surface surrounding the wound than in a direction perpendicular to the skin surface and contracts anisotropically parallel to the skin surface); 
the support member comprising a plurality of panels (claim 5, wherein the tissue stabilizing element comprises a plurality of flat, internal faces);
the panels configured to collapse toward one another upon application of negative pressure (claim 10, wherein the flat, internal surfaces are configured to collapse toward one another upon application of negative pressure). 
Greener ‘905 does not explicitly claim a cover layer comprising a port or an absorbent layer. Olson discloses a dressing (¶ [0005], [0008], [0014], dressing 102), comprising a cover layer positionable over a support member (¶ [0031], a sealing member 204); and
the cover layer comprising a port, the port configured to connect to a conduit (¶ [0031], a reduced-pressure connector 206); and 
an absorbent layer configured to absorb wound exudate (¶ [0041], FIG. 2, a first absorbent layer 226; ¶ [0042] A second absorbent layer 232). 
Olson provides structures common in negative pressure therapy devices, which form an isolated cavity over a wound, which deliver negative pressure and absorb exudates. Regarding the rationale and motivation to modify Greener ‘905 with Olson’s absorbent layer, see the discussion of claim 89 above.  

Regarding pending claim 90, Greener ‘905 claims a source of negative pressure (claim 4, further comprising connecting a source of negative pressure).

Allowable Subject Matter
Claims 94 and 103 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The art of record does not teach or suggest an absorbent layer configured to be positioned between the support member and the cover layer. 
Seegert requires an absorbent layer to be positioned below both a cover layer and support member (Fig. 1, manifold member 175 is positioned under drape 180 and pivotable frame 130). Rearranging an absorbent material around pivotable frame 130 would prevent the absorbent material from directly contacting a wound, and leave a void that cannot absorb fluids. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781